Case:20-40858-EJC Doc#:10 Filed:11/02/20 Entered:11/02/20 14:22:33 Page:1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

In the matter of:
SISCO, CHRISTOPHER A

DEBTOR(S).

CHAPTER 7, CASE NO. 20-40858-EJC
TRUSTEE FILE No.

TRUSTEE’S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

 

 

 

 

 

 

 

 

 

CLAIMED AS
VALUE ABANDONED
EXEMPT
2018 Nissan Titan Platinum Reserve 4wd, 36,000 Miles $ 40,575.00 $ 0.00 <{L
2016 Triumph Tiger 800 Xr, 1,000 Miles $ 7,065.00 $ 0.00 W
Hhgs And Furnishings $ 1,000.00 $ 1,000.00
Tv $ 150.00 $ 150.00 <
Ar-15 9 Mm $ 300.00 $ 300.00
Clothing And Shoes $ 200.00 $ 200.00 Qs
Checking: Wells Fargo $ 800.00 $ 800.00 y
Savings: Wells Fargo $ 30.00 $ 30.00 ey:
Sisco Transportation Inc. Opened January Ist, 2008 No Sale Value, 100%
Ownership $ 0.00 $ 0.00 Oo

 

Comes now, TIFFANY E. CARON, Trustee of the estate of the above-named debtor(s) and files this report of inventory and

abandonment with respect to the property of the bankruptcy estate.

Date: \\- a-9o

 

Signed:_/s/ Tiffany E. Caron
TIFFANY E. CARON, Trustee
